In a medical malpractice action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Patsalos, J.), dated April 30, 1987, which denied their motion, inter alia, to restore the action to the Trial Calendar. The appeal brings up for review an order of the same court, dated June 24, 1987, which denied the plaintiffs’ motion to renew (see, CPLR 5517).
Ordered that the orders are affirmed, with one bill of costs.
Under the circumstances, we find no basis for disturbing the trial court’s refusal to restore this action to the Trial Calendar *750(see, Hoe & Co. v Crown Cork & Seal Co., 22 AD2d 861, affd 16 NY2d 574; Spodek v Lasser Stables, 89 AD2d 892). Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.